                                           Case 3:18-cv-07797-JSC Document 45 Filed 02/05/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10       RAMJI GOVINDARAJAN,                              Case No. 18-cv-07797-JSC
                                                        Plaintiff,
                                  11
                                                                                            ORDER RE: DEFENDANT’S MOTION
                                                 v.                                         FOR SUMMARY JUDGMENT
                                  12
Northern District of California
 United States District Court




                                  13       GOVERNMENT EMPLOYEE                              Re: Dkt. No. 33
                                           INSURANCE COMPANY,
                                  14                    Defendant.
                                  15

                                  16          Ramji Govindarajan (“Plaintiff” or “Mr. Govindarajan”) sues his former insurer

                                  17   Government Employees Insurance Company (“GEICO” or “Defendant”) for failing to defend him

                                  18   in a defamation action filed in California state court.1 (Dkt. No. 1.)2 Now before the Court is

                                  19   Defendant’s motion for summary judgment, or in the alternative, partial summary judgment,

                                  20   pursuant to Federal Rule of Civil Procedure 56(a). (Dkt. No. 33.) After careful consideration of

                                  21   the parties’ briefing, the Court concludes that oral argument is not necessary, see N.D. Cal. Civ.

                                  22   L.R. 7-1(b), and GRANTS Defendant’s motion. On this record every reasonable trier of fact

                                  23   would have to find that there was no duty to defend because the Policy required Plaintiff to have

                                  24   insurance on his primary residence as a condition to insurance coverage and it is undisputed that

                                  25   Plaintiff did not have such insurance at any time during the policy period.

                                  26
                                       1
                                  27     Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 9 & 13.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                            Case 3:18-cv-07797-JSC Document 45 Filed 02/05/20 Page 2 of 12




                                   1                                              BACKGROUND

                                   2   I.      Factual Background

                                   3           The following facts are undisputed.

                                   4           A.      The Policy

                                   5           Plaintiff purchased a GEICO “Personal Umbrella Policy” (the “Policy”) on or around May

                                   6   27, 2016. (Dkt. Nos. 35 at ¶ 4 & 42 at ¶ 3.) The Policy became effective on May 28, 2016 and

                                   7   covered a period of one year. (Dkt. No. 35-1, Ex. 1 at 2.) The Policy’s declarations page lists

                                   8   “Minimum Required Limits of Primary Insurance” for both automobile and “primary residence.”

                                   9   (See id.) The Policy defines “primary insurance” as insurance: “(a) for which the minimum

                                  10   required liability limit is shown on the declarations; and (b) which is payable on behalf of an

                                  11   insured for liability for personal injury or property damage; and (c) which must be maintained as

                                  12   a condition of this policy.” (Id. at 5.)
Northern District of California
 United States District Court




                                  13           The Policy provides personal liability insurance arising out of an “occurrence,” defined as

                                  14   “an accident or event, including a continuous or repeated exposure to conditions which results in

                                  15   personal injury or property damage neither expected or [sic] intended by you.” (Id. at 5.) The

                                  16   Policy defines “personal injury” as including “libel, slander, [and] defamation.” (Id.)

                                  17           The Policy’s “Part V - Defense of Suits Not Covered by Other Insurance” section provides,

                                  18   in pertinent part:

                                  19                   1. If the required primary insurance:
                                  20                           (a) is in force but does not cover personal injury or property
                                                               damage due to the nature of the claim against you, and this
                                  21                           policy does provide coverage, we will provide defense of suits
                                                               in excess of the retained limit.
                                  22
                                                               (b) is in force but does not cover personal injury or property
                                  23                           damage for any other reason, and this policy does provide
                                                               coverage, we have the right to provide defense. But we are
                                  24                           not obligated to defend unless the personal injury or property
                                                               damage alleged in the suit exceeds the required limit of
                                  25                           primary insurance shown in Item 5[ ] of the declarations.
                                  26                   2. When we provide defense, we will:
                                  27                           (a) defend an insured against a claim or suit for damages
                                                               arising out of an occurrence. We may investigate and settle a
                                  28                           claim or suit we feel is appropriate[.]
                                                                                         2
                                           Case 3:18-cv-07797-JSC Document 45 Filed 02/05/20 Page 3 of 12




                                   1   (Id. at 6.) The Policy’s “Part VI – Conditions” section provides, in pertinent part:

                                   2                    2. Defense and Settlement. Except as provided in Part V., we are not
                                                        required to take charge of the investigation, defense or settlement of
                                   3                    a claim or suit. We have the right at any time to join an insured or
                                                        the primary insurers in the investigation, defense and settlement of
                                   4                    the claim or suit. If the primary insurance limit is paid, we have the
                                                        option to defend a claim or suit.
                                   5
                                                        ...
                                   6
                                                        8. Policy Period and Territory. We cover personal injury and
                                   7                    property damage which takes place anywhere during the time this
                                                        policy is in force.
                                   8
                                                        ...
                                   9
                                                        14. You will maintain your primary insurance and notify us of any
                                  10                    changes in your primary insurance within 30 days.
                                  11   (Id. at 7-8.) Plaintiff did not maintain primary insurance on his residence at any time during the

                                  12   Policy.
Northern District of California
 United States District Court




                                  13             B.     The Underlying Defamation Action

                                  14             On January 7, 2016, Dr. Geeta Murali Ganesh filed the underlying defamation action in the

                                  15   Superior Court of California, County of San Francisco on behalf of herself and as principal of

                                  16   Rosebank Road Medical Services Ltd. dba Rosebank Road Medical Centre (“Rosebank”). (Dkt.

                                  17   No. 34-1, Ex. A.)3 Rosebank is a “primary healthcare service center based in Auckland, New

                                  18   Zealand.” (Id. at 3, ¶ 1.) The complaint brought a single claim for defamation, alleging that

                                  19   unknown Doe defendants had “published numerous fake reviews about Rosebank and Dr.

                                  20   Ganesh” on www.ratemds.com (“RateMDs”), a website that allows users to provide reviews and

                                  21   comments on medical facilities and medical professionals. (Id. at 3, ¶¶ 6-7; 6, ¶¶ 26-29.) The

                                  22   complaint alleged that the defendants began publishing the “false and defamatory reviews” on

                                  23   Rate MDs in October 2014, and that the reviews were intended to “exact revenge” on Dr. Ganesh

                                  24

                                  25   3
                                         The Court grants Defendant’s unopposed request for judicial notice of documents filed in the
                                  26   underlying state court action. See Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012)
                                       (noting that judicial notice is appropriate for “undisputed matters of public record, including
                                  27   documents on file in federal or state courts”) (internal citation omitted); see also Bennet v.
                                       Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002) (recognizing that courts “may take notice of
                                  28   proceedings in other courts, both within and without the federal judicial system, if those
                                       proceedings have a direct relation to matters at issue”).
                                                                                          3
                                          Case 3:18-cv-07797-JSC Document 45 Filed 02/05/20 Page 4 of 12




                                   1   based on “a dispute with Dr. Ganesh and/or her family members” unrelated to her medical

                                   2   practice. (Id. at 6, ¶¶ 30-32.)

                                   3           Dr. Ganesh and Rosebank filed a first amended complaint on November 8, 2016, naming

                                   4   Mr. Govindarajan—her ex son-in-law—as a defendant, along with “Does 2-20.” (Dkt. No. 34-2,

                                   5   Ex. B at 3, ¶ 4.) The amended complaint repeats the substantive allegations in the original

                                   6   complaint but alleges that the alleged defamatory reviews were first published on RateMDs in

                                   7   May 2015. (See id. at ¶ 5.) The amended complaint further alleges that Mr. Govindarajan and Dr.

                                   8   Ganesh’s daughter “were previously married” and were “currently involved in a protracted and

                                   9   acrimonious custody battle,” and that the “family dispute” was the impetus for the defamatory

                                  10   posts. (Id. at 6, ¶¶ 29-34.) The amended complaint asserts a single claim for defamation.

                                  11           The case was tried before a jury, and on January 10, 2018, the jury returned a verdict in

                                  12   favor of Mr. Govindarajan. (Dkt. No. 34-9, Ex. I.) The jury found that he did not make any of the
Northern District of California
 United States District Court




                                  13   22 defamatory RateMDs posts at issue in the action. (See id. at 3-5.) The court entered judgment

                                  14   in favor of Mr. Govindarajan in February 2018. (Dkt. No. 34-10, Ex. J.) Dr. Ganesh and

                                  15   Rosebank filed an appeal and the California Court of Appeal affirmed the judgment in August

                                  16   2019. (Dkt. No. 34-12, Ex. L.)

                                  17           C.      Plaintiff’s Claim Under the Policy and GEICO’s Investigation

                                  18           On May 5, 2017, Plaintiff filed a claim under the Policy seeking coverage related to the

                                  19   underlying action, indicating that he was served with the complaint on January 15, 2017. (Dkt.

                                  20   No. 35-2, Ex. 2 at 2-3.) GEICO Claims Attorney Michael A. Stodghill was assigned to investigate

                                  21   the claim. (Dkt. No. 35 at ¶¶ 1, 5.) Mr. Stodghill called Plaintiff on May 9, 2017 and

                                  22   “subsequently checked GEICO’s records” to determine the status of Plaintiff’s other GEICO

                                  23   policies. (Id. at ¶ 6.) Mr. Stodghill discovered that Plaintiff had personal automobile insurance

                                  24   but no primary residence insurance. (Id.)

                                  25           Mr. Stodghill called Plaintiff’s counsel, Mr. Edmondson, the following day to discuss the

                                  26   claim, and then reviewed the first amended complaint in the underlying action. (Id. at ¶ 7.) Mr.

                                  27   Stodghill emailed Mr. Edmondson later that morning and requested documents regarding the

                                  28   specific RateMDs posts at issue. (Id. at ¶ 8; see also Dkt. No. 35-4, Ex. 4 at 2.) Mr. Stodghill’s
                                                                                         4
                                          Case 3:18-cv-07797-JSC Document 45 Filed 02/05/20 Page 5 of 12




                                   1   email also stated his understanding that Plaintiff “did not maintain any primary homeowner’s or

                                   2   renter’s insurance” at the time of the incident. (Id.) Mr. Edmondson responded by email that day,

                                   3   stating that, “[a]s for other insurance policies, [he] believe[d] that there is only the auto policy.”

                                   4   (Dkt. No. 35-4, Ex. 4 at 2.) Mr. Edmondson’s email also included a copy of a report generated by

                                   5   RateMDs Inc.’s Chief Legal Officer regarding the date, time, and content of the RateMDs posts at

                                   6   issue in the underlying action (“RateMDs Report”). (Id. at ¶ 8; see also Dkt. No. 35-4, Ex. 4.)

                                   7           After conducting his investigation Mr. Stodghill “determined that the RateMDs Report

                                   8   showed that the defamatory reviews at issue in the Underlying Action were all published between

                                   9   the dates of June 5, 2015 to January 17, 2016,” and that the first amended complaint referenced

                                  10   one date—‘May 2015.’” (Dkt. No. 35 at ¶ 10.) Mr. Stodghill also determined that Plaintiff failed

                                  11   to maintain the required primary insurance on his primary residence during the Policy period. (Id.

                                  12   at ¶ 12.)
Northern District of California
 United States District Court




                                  13           D.        GEICO Declines to Defend in the Underlying Action

                                  14           On May 30, 2017, GEICO issued a letter to Mr. Edmondson detailing Mr. Stodghill’s

                                  15   investigation into the facts of the underlying action (including the RateMDs Report) and

                                  16   conveying its coverage decision. (Id. at ¶ 13; see also Dkt. No. 35-6, Ex. 6.) The letter states, in

                                  17   pertinent part:

                                  18                     [A]t this time, GEICO will not be providing Mr. Govindarajan with a
                                                         legal defense to the lawsuit per the Umbrella Policy’s terms and
                                  19                     conditions. GEICO will be having separate counsel monitor the
                                                         lawsuit on behalf of GEICO. GEICO reserves the right to later join
                                  20                     in the defense of the lawsuit.
                                  21   (Dkt. No. 35-6, Ex. 6 at 2.) The letter states that GEICO was reserving its rights in part pursuant

                                  22   to Condition 8 of the Policy:

                                  23                     Per Condition 8, the Umbrella Policy is an occurrence policy that
                                                         covers a covered “personal injury” or “property damage” that takes
                                  24                     place during the time the Umbrella Policy was in force. The Lawsuit
                                                         alleges numerous, very specific, defamatory statements made that are
                                  25                     the basis for the Lawsuit. The information we have received indicates
                                                         that all of those statements were made and posted to the Website
                                  26                     before the Umbrella Policy's inception date of May 28, 2016. To the
                                                         extent the claim and Lawsuit are based on allegations of “personal
                                  27                     injury” or “property damage” that occurred before the Umbrella
                                                         Policy’s inception, they are not covered by the Umbrella Policy.
                                  28
                                                                                           5
                                             Case 3:18-cv-07797-JSC Document 45 Filed 02/05/20 Page 6 of 12




                                   1   (Id. at 7.) The letter also notes that Plaintiff failed to carry the required primary insurance, and

                                   2   states:

                                   3                     Per Condition 2, we are not required to defend a suit except as
                                                         provided in Part V, though we have the right to join in the defense at
                                   4                     any time. Part V, in turn, provides that we will defend an insured in
                                                         suits in which the primary insurance is in force, but does not cover the
                                   5                     personal injury or property damage for certain specified reasons. Part
                                                         V does not require us to defend an insured in a lawsuit when the
                                   6                     insured does not carry the required primary insurance at all.
                                                         Therefore, in accordance with Condition 2 and Part V, GEICO will
                                   7                     not be providing Mr. Govindarajan a legal defense to the Lawsuit at
                                                         this time.
                                   8
                                   9   (Id. at 8.) Mr. Edmondson responded by letter dated June 3, 2017, asserting that GEICO denied

                                  10   coverage in bad faith because the first amended complaint in the underlying did not include “the

                                  11   dates of the allegedly defamatory posts,” and the extrinsic evidence did not “conclusively establish

                                  12   that no coverage exists.” (Dkt. No. 35-7, Ex. 7 (emphasis omitted).) Mr. Edmondson also
Northern District of California
 United States District Court




                                  13   asserted that the Policy’s requirement that Plaintiff maintain primary insurance rendered the Policy

                                  14   “worthless at the time it was sold” because GEICO did not confirm with Plaintiff that he carried

                                  15   the required insurance before selling him the Policy. (Id. at 2.) GEICO responded by letter dated

                                  16   June 12, 2017, addressing Mr. Edmondson’s arguments and confirming its decision to decline to

                                  17   defend Plaintiff in the underlying action. (Dkt. No. 35-8, Ex. 8.)

                                  18             Because GEICO asserted reservations of rights as to the defamation claim in the

                                  19   underlying action, it assigned “monitoring counsel” to attend the trial “in the event that the

                                  20   evidence . . . showed that the allegedly defamatory posts were published during the policy period.”

                                  21   (Dkt. No. 43-1 at ¶ 2.) Plaintiff spent over $350,000 in defending the underlying action. (Dkt.

                                  22   No. 41 at ¶ 8.)

                                  23   II.       Procedural History

                                  24             Plaintiff filed his complaint in December 2018, bringing claims for: (1) breach of the

                                  25   implied covenant of good faith and fair dealing – failure to defend; (2) declaratory relief; and (3)

                                  26   breach of contract – failure to defend. (Dkt. No. 1 at ¶¶ 15-31.) Defendant timely answered the

                                  27   complaint, (Dkt. No. 7), and moved for summary judgment in May 2019, (Dkt. No. 22). The

                                  28   parties then filed a joint stipulation to stay the case pending the appeal in the underlying action,
                                                                                            6
                                          Case 3:18-cv-07797-JSC Document 45 Filed 02/05/20 Page 7 of 12




                                   1   which the Court granted, (Dkt. No. 30). The Court granted the parties’ stipulation to lift the stay

                                   2   in November 2019, (Dkt. No. 32), and Defendant refiled its motion for summary judgment

                                   3   thereafter, (Dkt. No. 33). The motion is fully briefed, (see Dkt. Nos. 40 & 43).

                                   4                                              DISCUSSION

                                   5          California law applies to this diversity action. See Travelers Prop. Cas. Co. of Am. v.

                                   6   ConocoPhillips Co., 546 F.3d 1142, 1145 (9th Cir. 2008) (applying California law to interpret

                                   7   insurance policy). Plaintiff, as the insured, “has the burden of establishing that a claim, unless

                                   8   specifically excluded, is within basic coverage, while the insurer has the burden of establishing

                                   9   that a specific exclusion applies.” Minkler v. Safeco Ins. Co. of Am., 49 Cal. 4th 315, 322 (2010).

                                  10   All of Plaintiff’s claims are premised on Defendant’s alleged duty to defend him in the underlying

                                  11   action. Thus, for Plaintiff to prevail on his claims at trial he must first demonstrate that Defendant

                                  12   had a duty to defend under the Policy’s terms.
Northern District of California
 United States District Court




                                  13          A.      Duty to Defend Generally

                                  14          An “insurer owes a broad duty to defend its insured against claims that create a potential

                                  15   for indemnity.” Montrose Chem. Corp. v. Sup. Ct., 6 Cal. 4th 287, 295 (1993). Thus, insurers

                                  16   “must defend a suit which potentially seeks damages within the coverage of the policy.” Id.

                                  17   (emphasis, quotation marks, and citation omitted.) “The determination whether the insurer owes a

                                  18   duty to defend usually is made in the first instance by comparing the allegations of the complaint

                                  19   [in the underlying action] with the terms of the policy.” Id. Further, “[f]acts extrinsic to the

                                  20   complaint also give rise to a duty to defend when they reveal a possibility that the claim may be

                                  21   covered by the policy.” Id. There is no duty to defend, however, where “it has been shown that

                                  22   there is no potential for coverage.” Id.

                                  23          B.      Defendant did not Have a Duty to Defend

                                  24           Every reasonable trier of fact would have to find that there was no potential for coverage,

                                  25   and therefore Defendant did not have a duty to defend, because Plaintiff did not maintain

                                  26   insurance on his primary residence as required for coverage under the Policy. As previously

                                  27   discussed, the Policy states that “Primary Insurance” means insurance:

                                  28          (a) for which a minimum required liability limit is shown on the declarations; and
                                                                                         7
                                          Case 3:18-cv-07797-JSC Document 45 Filed 02/05/20 Page 8 of 12




                                   1          (b) which is payable on behalf of an insured for liability for personal injury or property

                                   2              damages; and

                                   3          (c) which must be maintained as a condition of this policy.

                                   4   (Dkt. No. 35-1, Ex. 1 at 5.) The “declarations” referred to in subsection (a) state that the minimum

                                   5   required liability limit of primary insurance is $300,000 on Plaintiff’s primary residence and a

                                   6   similar amount on Plaintiff’s automobile. (Id. at 2.) The definition of “Primary Insurance”

                                   7   unambiguously states that the minimum required liability limit set forth on the declarations page

                                   8   “must be maintained as a condition” of the Policy. Further, the Policy’s “Defense of Suits Not

                                   9   Covered by Other Insurance” section states that GEICO will provide a defense “[i]f the required

                                  10   primary insurance . . . is in force.” (Id. at 6.) The “Conditions” section of the Policy provides, in

                                  11   pertinent part, that “[i]f the primary insurance limit is paid,” GEICO has “the option to defend a

                                  12   claim or suit.” (Id. at 7.) The “Conditions” section also provides: “You will maintain your
Northern District of California
 United States District Court




                                  13   primary insurance and notify us of any changes in your primary insurance within 30 days.” (Id.

                                  14   at 8.) Therefore, a condition to Plaintiff receiving benefits under the Policy was that he maintain

                                  15   insurance on his primary residence. There is no dispute that Plaintiff did not carry any insurance

                                  16   on his primary residence at any time during the Policy period. Thus, under the Policy’s plain

                                  17   terms, Plaintiff did not meet the requirements for defense coverage. See N. Am. Capacity Ins. Co.

                                  18   v. Claremont Liab. Ins. Co., 177 Cal. App. 4th 272, 287-90 (2009) (upholding no insurance

                                  19   coverage where insured had not satisfied conditions to coverage).

                                  20          Plaintiff does not dispute that he was required to maintain “primary insurance” as a

                                  21   condition to coverage under the Policy; instead, he appears to argue that he satisfied this condition

                                  22   by maintaining an automobile policy which he understood was the only primary insurance

                                  23   required. But the declarations page states that the minimum required liability limit for primary

                                  24   insurance applies to insurance for his automobile and insurance for his primary residence. The

                                  25   Policy cannot reasonably be read any other way. See Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th

                                  26   1, 18–19 (1995), as modified on denial of reh'g (Oct. 26, 1995) (“Courts will not strain to create an

                                  27   ambiguity where none exists”). Further, “to the extent [Plaintiff’s] understanding of the policy is

                                  28   contrary to its explicit language, [his] subjective intent is not relevant.” Hervey v. Mercury Cas.
                                                                                         8
                                          Case 3:18-cv-07797-JSC Document 45 Filed 02/05/20 Page 9 of 12




                                   1   Co., 185 Cal. App. 4th 954, 965 (2010); see also Hackethal v. Nat’l Cas. Co., 189 Cal. App. 3d

                                   2   1102, 1112 (1987) (“It is a general rule that the receipt of a policy and its acceptance by the

                                   3   insured without an objection binds the insured as well as the insurer and he cannot thereafter

                                   4   complain that he did not read it or know its terms.”) (internal quotation marks and citation

                                   5   omitted).

                                   6          Plaintiff’s reliance on Spray, Gould & Bowers v. Associated Intern’l. Ins. Co., 71

                                   7   Cal.App.4th 1260, 1267 (1999,) for the proposition that Defendant’s conduct “raises an issue of

                                   8   contractual waiver or equitable estoppel” is misplaced. First, and dispositively, the Policy does

                                   9   not obligate Defendant to defend in cases where the primary insurance is not in force. (Dkt. No.

                                  10   35-1, Ex. 1 at 6.) Plaintiff cannot assert the equitable doctrines of waiver and estoppel to establish

                                  11   coverage where none exists. See Advanced Network, Inc. v. Peerless Ins. Co., 190 Cal. App. 4th

                                  12   1054, 1066 (2010) (“The rule is well established that the doctrines of implied waiver and of
Northern District of California
 United States District Court




                                  13   estoppel, based upon the conduct or action of the insurer, are not available to bring within the

                                  14   coverage of a policy risks not covered by its terms, or risks expressly excluded therefrom . . . .”)

                                  15   (internal quotation marks and citation omitted) (collecting cases).

                                  16          Second, even if waiver or estoppel could apply, the burden is on Plaintiff to prove those

                                  17   claims. See Waller, 11 Cal. 4th at 31 (“The burden . . . is on the party claiming a waiver of a right

                                  18   to prove it by clear and convincing evidence that does not leave the matter to speculation, and

                                  19   ‘doubtful cases will be decided against a waiver’ [citation].”) (alteration in original). Plaintiff’s

                                  20   opposition makes no effort to identify the evidence in the record that could support a finding in his

                                  21   favor on waiver or estoppel; indeed, his opposition does not even identify what he must prove. In

                                  22   any event, he does not even allege that he spoke to or communicated directly with any GEICO

                                  23   agent. Assuming that he could allege a conversation with an agent, as opposed to merely applying

                                  24   online, at most he alleges that the agent should have known that his insurance on his primary

                                  25   residence had lapsed and therefore should have told Plaintiff that he had to reinstate it or obtain

                                  26   other primary residence insurance. (Dkt. No. 42.) This evidence does not support a finding of

                                  27   waiver or estoppel, even assuming those doctrines could create coverage where none exists.

                                  28   Plaintiff’s fleeting reference to Federal Rule of Civil Procedure 56(d) and paragraph seven of
                                                                                          9
                                         Case 3:18-cv-07797-JSC Document 45 Filed 02/05/20 Page 10 of 12




                                   1   counsel’s declaration is likewise insufficient as he has had more than enough time to develop the

                                   2   record to support waiver or estoppel, if such a record could be developed (and there is nothing in

                                   3   this record that suggests that it could). See Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1005 (9th

                                   4   Cir. 2002).

                                   5          In sum, as it is undisputed that Plaintiff did not have insurance on his primary residence at

                                   6   any time during the Policy period, and as such insurance was unambiguously a condition to any

                                   7   coverage under the Policy, Defendant has met its burden of showing that it is entitled to judgment

                                   8   as a matter of law on Plaintiff’s claims. In light of this ruling, the Court need not address

                                   9   Defendant’s other argument for summary judgment.

                                  10          C.      Leave to Amend is Denied

                                  11          Finally, Plaintiff requests “leave to amend [to allege] negligent misrepresentation or fraud

                                  12   since GEICO[’s] position is only sustainable if it fraudulently sold the policy, knowing it was
Northern District of California
 United States District Court




                                  13   worthless without the ostensible necessary underlying coverage.” (Dkt. No. 40 at 10.)

                                  14   Ordinarily, Federal Rule of Civil Procedure 15(a)’s liberal standard applies to a plaintiff’s request

                                  15   for leave to amend. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir.

                                  16   1992). However, once a district court enters a pretrial scheduling order under Rule 16 that

                                  17   “establishe[s] a timetable for amending pleadings,” that Rule’s “good cause” standard controls.

                                  18   (Id. at 607-08.) Under Rule 16(b), the plaintiff must first show “good cause” for amendment, and

                                  19   if he does so, must then “demonstrate that amendment [is] proper under Rule 15.” Id. at 608.

                                  20          The Court issued a pretrial scheduling order on March 28, 2019 setting August 1, 2019 as

                                  21   the deadline to move to amend the pleadings. (Dkt. No. 20 at 1.) Defendant filed its original

                                  22   motion for summary judgment in May 2019 and the action was then stayed a month later. In

                                  23   November 2019 the parties stipulated to lift the stay and set a briefing schedule for Defendant to

                                  24   re-file its motion for summary judgment. The stipulation said nothing about amending any other

                                  25   dates in the pretrial scheduling order. Because the Court has issued a pretrial scheduling order, it

                                  26   applies Rule 16(b).

                                  27          “Unlike Rule 15(a)’s liberal amendment policy which focuses on the bad faith of the party

                                  28   seeking to interpose an amendment and the prejudice to the opposing party, Rule 16(b)’s ‘good
                                                                                         10
                                            Case 3:18-cv-07797-JSC Document 45 Filed 02/05/20 Page 11 of 12




                                   1   cause’ standard primarily considers the diligence of the party seeking the amendment.” Johnson,

                                   2   975 F.2d at 609 (internal quotation marks and citation omitted). “Good cause” is shown if the

                                   3   pretrial order’s deadline could not be met “despite the party’s diligence.” Id. “[T]he focus of the

                                   4   inquiry is upon the moving party’s reasons for seeking modification.” Id.

                                   5           Here, Plaintiff fails to show reasonable diligence. He has known since May 2017 the

                                   6   grounds for Defendant’s denial of defense coverage under the Policy. Plaintiff filed his complaint

                                   7   in December 2018 and did not allege fraud or negligent misrepresentation. Plaintiff likewise knew

                                   8   in May 2019 the grounds for Defendant’s motion for summary judgment—the same grounds

                                   9   asserted in the refiled, instant motion—and the parties did not stipulate to a stay until three weeks

                                  10   later. Finally, the parties stipulated to a briefing schedule regarding the instant motion in

                                  11   November 2019 after the Court granted their stipulation to lift the stay. At no time did Plaintiff

                                  12   move for leave to amend the complaint between the lifting of the stay on November 14, 2019 and
Northern District of California
 United States District Court




                                  13   the filing of his opposition on January 6, 2019. Thus, the Court finds Plaintiff’s belated, one

                                  14   sentence request for leave to amend fails to establish “good cause” for modifying the pretrial

                                  15   scheduling order.

                                  16           D.     Evidentiary Objections

                                  17           Defendant’s reply briefing includes an attachment entitled “Evidentiary Objections” that

                                  18   objects on various grounds to the declarations of Plaintiff and his counsel, Mr. Edmonds. (Dkt.

                                  19   No. 43-2.) Defendant’s evidentiary objections do not comply with the Civil Local Rules. Under

                                  20   Local Rule 7-3(c), any evidentiary objections “to the opposition must be contained within the

                                  21   reply brief or memorandum.” Defendant’s objections are not contained within the reply brief but

                                  22   are instead included as an attachment to same. Accordingly, the Court declines to consider

                                  23   Defendant’s separate “Evidentiary Objections” and “will only address the evidentiary arguments

                                  24   to the extent they are raised” in Defendant’s reply brief. See Beauperthuy v. 24 Hour Fitness USA,

                                  25   Inc., 772 F. Supp. 2d 1111, 1119 (N.D. Cal. 2011) (denying the defendant’s separately-filed

                                  26   motion to strike based on a similar violation of Local Rule 7-3(c)), abrogated on other grounds by

                                  27   Campbell v. City of Los Angeles, 903 F.3d 1090 (9th Cir. 2018).

                                  28   //
                                                                                         11
                                         Case 3:18-cv-07797-JSC Document 45 Filed 02/05/20 Page 12 of 12




                                   1                                             CONCLUSION

                                   2          It is undisputed that the unsuccessful defamation lawsuit Plaintiff’s former in-laws pursued

                                   3   against him extracted a heavy financial toll. For the reasons stated above, however, it is also

                                   4   undisputed that Plaintiff did not satisfy the conditions to obtaining insurance coverage from

                                   5   Defendant for the defense of that lawsuit. Accordingly, the Court GRANTS Defendant’s motion

                                   6   for summary judgment.

                                   7          The Order disposes of Docket No. 33.

                                   8          IT IS SO ORDERED.

                                   9   Dated: February 5, 2020

                                  10

                                  11
                                                                                                    JACQUELINE SCOTT CORLEY
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        12
